Citation Nr: 1002243	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-37 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-operative dislocation 
syndrome and hammertoe deformities of digits 2, 3, and 4 of 
the right foot.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel








INTRODUCTION

The Veteran served on active duty from February 2003 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, that granted service connection for post-
operative dislocation syndrome and hammertoe deformities of 
digits 2, 3, and 4 of the right foot and assigned a 10 
percent disability rating effective from May 1, 2004.  In a 
December 2004 decision, the RO increased the disability 
rating to 20 percent.  The Veteran's disability rating was 
subsequently increased to 30 percent pursuant to the 
September 2005 statement of the case, effective from May 1, 
2004 (the date of service connection.  In September 2007, the 
Board remanded this case.  



FINDING OF FACT

The Veteran's service-connected post-operative dislocation 
syndrome and hammertoe deformities of digits 2, 3, and 4 of 
the right foot, are productive of severe impairment, but do 
not cause loss of use of the right foot.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
operative dislocation syndrome and hammertoe deformities of 
digits 2, 3, and 4 of the right foot, are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5284 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A VCAA letter dated in April 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The above referenced letter informed the claimant 
that additional information or evidence was needed to support 
the initial service connection claim and asked the claimant 
to send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a statement of the case (SOC) which 
contained, in pertinent part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  In addition, in 
September 2007 and 2008, the claimant was sent notice 
pertaining to the disability rating.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
examinations in August 2004 and July 2009.  38 C.F.R. 
§ 3.159(c)(4).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The most recent VA examination report is thorough and 
supported by the record.  This report included a review of 
the pertinent history and examination of the Veteran.  Her 
current symptoms were discussed.  Therefore, the examinations 
in this case, particularly the recent examination, are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Higher Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which a veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Initially, the Board notes that the matter under appeal is 
entitlement to a disability rating in excess of 30 percent 
for service-connected post-operative dislocation syndrome and 
hammertoe deformities of digits 2, 3, and 4 of the right 
foot.  The Veteran has been assigned a 30 percent rating 
under Diagnostic Code 5284.  

Disabilities of the feet are governed by the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Several 
disabilities listed in this portion of the rating schedule 
are expressly denoted as "unilateral," see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280, 5281 and 5282, while other 
disabilities are rated the same regardless of whether the 
disability present is unilateral or bilateral.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.  Still, other disabilities are 
given one rating if the condition is unilateral and a 
different rating if the condition is bilateral.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 and 5278. 

The Veteran's service-connected disability under appeal only 
involves the right foot.  Separate service connection is in 
effect for the left foot, which is not under appeal.  Thus, 
the matter under appeal is a unilateral disability.

The Veteran's right foot disability has been assigned a 30 
percent rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5284 injuries of the foot warrant a 10 percent rating when 
productive of moderate disability, 20 percent when productive 
of moderately severe disability, and 30 percent when 
productive of severe disability.  Thus, under the assigned 
diagnostic code, the maximum rating is currently in effect.  
In order for a higher rating to be assigned, for unilateral 
foot involvement, the Veteran must demonstrate loss of use of 
the foot.  See note following Diagnostic Code 5284.  Further, 
even if the Veteran had the equivalent of amputation of all 
three toes, the rating would still be no more than 30 
percent, unless she had forefoot amputation proximal to 
metatarsal bones (more than one-half of metatarsal loss).  

The record reflects both private and VA medical records, 
including VA authorized examination.  The August 2004 
examination indicated that the right foot was non-weight 
bearing and established the diagnosis of postoperative 
dislocation syndrome and hammertoe deformities of digits 2, 
3, and 4 of the right foot.  The private medical records of 
N. Birrell Smith, M.D.; Blake Evernden, M.D.; Sean D. Devine, 
M.D.; Nick L. Gunasayan, M.D.; John Zinke, M.D.; and Peter 
Dinh, further showed that the Veteran's condition of the 
right foot was advanced and painful.  These records also 
demonstrated left foot disability (as noted, not under 
appeal).  

The Veteran herself is a nurse and, as such, has medical 
expertise.  However, the Board found that based on the 
medical records, it was necessary to obtain further medical 
assessment regarding the current state of the right foot 
disability.  Specifically, in order to assess if the right 
foot disability actually causes the equivalent of loss of use 
of the right foot, the Board remanded this case for a medical 
examination and opinion.  The Board requested the following:

Schedule the Veteran for a VA orthopedic examination, 
limited to her right foot.  The claims file must be made 
available to and reviewed by the examiner.  Any 
indicated tests, including x-rays, should be 
accomplished.

The examiner should identify all residuals attributable 
to the Veteran's post-operative dislocation syndrome and 
hammertoe deformities of digits 2, 3, and 4 of the right 
foot.

The examiner should indicate whether or not the Veteran 
has loss of use of the right foot.

The examiner should report range of motion measurements 
for the right foot.  Whether there is any pain, weakened 
movement, excess fatigability or incoordination on 
movement should be noted, and whether there is likely to 
be additional range of motion loss due to any of the 
following should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain significantly 
limits functional ability during flare- ups or when the 
right foot is used repeatedly.  All limitation of 
function must be identified.  If there is no pain, no 
limitation of motion and/or no limitation of function, 
such facts must be noted in the report.

The examiner must provide a comprehensive report 
including complete rationales for all conclusions 
reached.

In response, the Veteran was examined by VA in July 2009.  
The claims file was reviewed and the Veteran was examined.  
In addition, x-rays were taken.  A thorough discussion of the 
history was undertaken.  The prior diagnosis was confirmed.  
The examiner indicated that the Veteran was unable to stand 
or walk for more than 10 minutes and could not exercise, run, 
hike, or dance.  The Veteran had limitation of motion (worse 
with flare-ups), forefoot pain as well as weakness and 
fatigability.  Decreased motion in the ankle was unrelated.  
She also had disfigurement which is confirmed by photographs 
contained in the claims file.  The examiner provided an 
opinion that the Veteran did not have complete loss of 
function of the right foot.

In sum, while the Veteran has a severe disability of the 
right foot, she is compensated at 30 percent per the rating 
schedule for that severe disability.  A higher rating is not 
for assignment unless she has loss of use of the right foot 
or the functional equivalent thereof.  The Veteran, as a 
nurse, is certainly competent to report her numerous right 
foot problems and limitations.  However, the recent VA 
examination which was thorough in nature and conducted for 
the specific purpose of determining if there is the 
functional equivalent of loss of use of the foot, is the most 
probative evidence on that point.  See generally Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The examiner concluded 
that the Veteran did not have complete loss of function of 
the right foot.  The clinical findings showed severe 
impairment, but the Veteran was able to stand and walk for 
short periods.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 30 percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right 
foot disability with the established criteria found in the 
rating schedule right foot disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for her disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran is employed in the nursing field.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-operative dislocation 
syndrome and hammertoe deformities of digits 2, 3, and 4 of 
the right foot, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


